PER CURIAM.
We affirm, and find no error by the trial court in concluding, based upon the evidence presented at trial, that the appellee real estate broker was entitled to the amount of the commission provided for in the exclusive listing agreement as damages, when the appellants, owners of the property, agreed to sell the property to a third party during the term of the listing agreement. Cf. Whitehurst v. Erstling, 184 So.2d 233 (Fla. 3d DCA 1966). The trial court found that the appellants intentionally failed to refer the ultimate purchasers to the appellee broker as required by the terms of the listing agreement hence depriving the appellee of the commission provided in the agreement.
ANSTEAD, GLICKSTEIN and GUNTHER, JJ., concur.